t c memo united_states tax_court george fakiris petitioner v commissioner of internal revenue respondent docket no filed date neil david katz richard stephen kestenbaum and bernard stephen mark for petitioner marc l caine and peggy j gartenbaum for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the years at issue and all rule continued year deficiency dollar_figure big_number big_number accuracy-related_penalties sec_6662 sec_6662 -0- dollar_figure -0- big_number dollar_figure big_number after concessions the issues for decision are whether petitioner is entitled to carryover charitable_contribution deductions for the years at issue in connection with a purported gift made in of a theater building and liable for the accuracy-related_penalties that respondent determined findings_of_fact some of the facts have been stipulated and together with the exhibits attached thereto are incorporated herein by this reference petitioner resided in new york at the time his petition was filed i background during the relevant years petitioner was a commercial real_estate owner and developer he was the managing member of grou development llc grou continued references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar 2petitioner stipulated that he failed to report dollar_figure of taxable interest for which was principally engaged in the business of renting and developing real_estate ii grou’s purchase of the st george theatre on date grou purchased the st george theatre in staten island new york st george or theater for dollar_figure the st george was a movie and vaudeville house it originally opened for business on date and from to was used as a movie theater between and the theater was used only sporadically at the time grou acquired the st george it was dilapidated and in need of substantial repairs and restoration vandalism in some areas of the theater had resulted in broken fixtures debris and graffiti other areas had experienced severe water damage the flooring of the orchestra level of the theater was unsound and the electrical plumbing and mechanical systems required repair or replacement from the time it purchased the st george to the time it transferred it in a bargain sale discussed hereafter grou made no significant repairs to the theater other than some patching of the roof grou initially planned to raze the st george and erect a highrise structure in its place however after encountering significant community opposition to that 3the seller financed dollar_figure of the purchase_price and received a mortgage collateralizing the underlying note plan grou sought instead to divest itself of the theater by donating it to a tax- exempt_organization grou offered the theater to the city of new york and to a local college each declined the offer iii richmond dance and wemgo on or about date rosemary cappozalo4 and two of her daughters organized a nonprofit corporation richmond dance ensemble inc richmond dance with the express purpose besides dance training and performance of providing for the preservation restoration and use for the public good of the st george contemporaneously therewith mrs cappozalo engaged in negotiations with representatives of grou regarding acquisition of the theater by richmond dance sometime before date the parties agreed in principle that grou would donate the theater to richmond dance petitioner was concerned however that richmond dance had not yet been recognized by the internal_revenue_service irs as a tax-exempt_organization eligible to receive deductible charitable_contributions for federal_income_tax purposes mrs cappozalo had a relationship with a representative of wemgo charitable_trust inc wemgo which unlike richmond dance was at the time 4the parties’ stipulations are not consistent as to the spelling of mrs cappozalo’s surname our spelling herein is consistent with that on documents in evidence that she signed recognized by the irs as exempt from federal_income_tax under sec_501 and therefore eligible to receive such contributions mrs cappozalo the wemgo representative and grou agreed to an arrangement concerning the transfer of the st george since contributions to wemgo were eligible to receive favorable tax treatment petitioner on behalf of grou agreed to transfer the theater to wemgo the parties have stipulated that wemgo in turn agreed to accept grou’s transfer and to subsequently transfer the theater to richmond dance iv transfers of the theater on date grou and wemgo executed a contract of sale contract of sale concerning a transfer of the st george the contract of sale included inter alia the following terms the delivery and acceptance of the deed at the closing without the simultaneous execution and delivery of a specific agreement which by its terms shall survive the closing shall be deemed to constitute full compliance by seller grou with all of the terms conditions and covenants of this agreement on seller’s part to be performed hereinafter paragraph this agreement and the schedules annexed hereto a shall be governed by and construed in accordance with the internal laws of the state of new york without regard to principles of conflicts of law and 5wemgo was engaged primarily in two charitable activities providing affordable housing to abused women and training women for garment production b shall be given a fair and reasonable construction in accordance with the intentions of the parties hereto grou and wemgo hereinafter paragraph seller and purchaser shall enter into the following agreement at the time of closing which shall survive closing and shall be recorded against the property when applicable d the bargain and sale deed with covenants against grantors sic acts conveying the premises st george to purchaser wemgo shall have a restriction prohibiting the sale transfer or conveyance of the premises during the first five years after the conveyance to purchaser herein except that sic a conveyance during that period to richmond dance ensemble inc hereinafter paragraph 43d purchaser wemgo its successors and or assigns shall be prohibited from selling the premises st george for the first five years after delivery of the deed notwithstanding the aforesaid seller grou may transfer the premises to richmond dance ensemble inc once it receives it sec_501c sic status from the internal_revenue_service the provisions of this paragraph shall survive closing hereinafter paragraph on the same date that grou and wemgo executed the contract of sale grou transferred the st george to wemgo in exchange for dollar_figure this cash 6this figure was an earlier estimate of the outstanding balance grou owed on the dollar_figure promissory note to the seller that was secured_by the theater the amount actually required to satisfy that note was dollar_figure the note was continued consideration was provided by mrs cappozalo the parties have stipulated that wemgo did not make any payment in consideration for grou’s transfer of the theater to it the transfer was effected by a deed dated date despite the conditions set forth in paragraph 43d of the contract of sale the deed did not include any restriction on wemgo’s ability to sell transfer or convey the theater or grant to grou any power to direct a transfer of the st george to richmond dance notwithstanding the contract of sale terms conditioning the transfer of the st george to richmond dance upon the latter’s having been recognized as tax exempt wemgo transferred the theater to richmond dance on date the same day the contract of sale was executed between wemgo and grou at that time richmond dance had not been recognized as tax exempt the irs issued a letter to richmond dance on date recognizing it as tax exempt under sec_501 effective date the parties have stipulated that wemgo did not receive any consideration for its transfer of the st george to richmond dance which was effected by a deed also dated date continued satisfied on date with a payment in the foregoing amount and grou retained the remaining dollar_figure of the payment from mrs cappozalo v the equity valuation appraisals in the latter half of petitioner on behalf of grou retained equity valuation associates equity valuation to appraise the theater equity valuation prepared an appraisal dated date appraisal the appraisal concluded that as of date the estimated market_value of the theater as is was dollar_figure million before the date transfer of the theater to wemgo petitioner on behalf of grou again retained equity valuation for purposes of appraising the theater equity valuation prepared an appraisal dated date appraisal in which it concluded that on that date the estimated market_value of the theater as is was dollar_figure million vi return positions and notice_of_deficiency a grou’s partnership return for grou filed a form_1065 u s return of partnership income for grou return grou reported on the grou return that it sold the theater on date for dollar_figure that its basis in the theater was dollar_figure and that it realized a dollar_figure capital_gain from the sale dollar_figure dollar_figure 7for its taxable_year grou had fewer than partners each of whom was an individual and there is no indication that an election was made under sec_6231 as to its taxable_year therefore grou was a small_partnership under sec_6231 and sec_6221 to do not apply the grou return does not disclose any charitable_contribution with respect to the theater or indeed any noncash charitable_contribution instead a statement attached to the return reports a dollar_figure cash charitable_contribution the schedule_k-1 partner’s share of income deductions credits etc issued to petitioner and attached to the grou return reported of the cash charitable_contribution or dollar_figure under other deductions b petitioner’s returns for through petitioner’s timely filed federal_income_tax return for fakiris return reported on schedule a itemized_deductions a dollar_figure million noncash charitable_contribution and claimed a related deduction of dollar_figure leaving dollar_figure as a carryover to subsequent years including the years at issue a partial form_8283 noncash charitable_contributions was included with the fakiris return describing the donated property as a seat theatre in very good condition for petitioner owned a interest in grou the reported dollar_figure million noncash charitable_contribution represented of the dollar_figure million appraised value shown in the appraisal petitioner did not reduce the dollar_figure million appraised value by any portion of the dollar_figure bargain sale price 8petitioner also did not report consistently with the schedule_k-1 issued to him by grou which as noted supra reported a dollar_figure cash charitable_contribution and no noncash charitable_contribution petitioner timely filed federal_income_tax returns for and for petitioner reported a charitable_contribution carryover of dollar_figure and claimed a related deduction of dollar_figure leaving dollar_figure as a carryforward for petitioner reported a charitable_contribution carryover of dollar_figure and claimed a related deduction of dollar_figure for petitioner reported a charitable_contribution carryover of dollar_figure and claimed a related deduction of dollar_figure for petitioner reported a charitable_contribution carryover of dollar_figure and claimed a related deduction of dollar_figure c notice_of_deficiency respondent timely issued a notice_of_deficiency for petitioner’s and taxable years disallowing the dollar_figure million noncash charitable_contribution_deduction apparently claimed by grou for the taxable year10 and making 9the charitable_contribution carryovers reported on the returns cannot be reconciled with the figures reported on the return since we conclude in this opinion that no amount of charitable_contribution carryforward was allowable for any of the years at issue we see no reason to address the discrepancies any further 10as our findings reflect the grou return did not claim a dollar_figure million noncash charitable_contribution the record does not disclose whether grou subsequently filed an amended_return for or whether there was some other basis for the notice of deficiency’s determination that it had claimed such a deduction in any event petitioner has not averred any error with respect to this aspect of the notice_of_deficiency to the contrary petitioner contends that grou made a charitable_contribution of at least dollar_figure million the lower value of the continued correlative adjustments for petitioner’s and taxable years reducing the allowable charitable_contribution deductions by dollar_figure dollar_figure and dollar_figure respectivelydollar_figure petitioner timely filed a petition for redetermination i burden_of_proof opinion taxpayers who challenge the commissioner’s deficiency determinations usually bear the burden of proving that those determinations are erroneous see rule a 290_us_111 the burden_of_proof may shift to the commissioner as to the propriety of a claimed deduction where the taxpayer has introduced credible_evidence to support the deduction complied with the substantiation requirements of and retained all records required by the code and cooperated with the secretary with regard to all reasonable requests for continued theater that he concedes on brief of which passed through to him 11respondent determined that with respect to the reported noncash charitable_contribution it had not been established that all the requirements of sec_170 and the regulations thereunder were satisfied that grou actually owned the theater at the time of the contribution that grou actually made the contribution that the contribution was a bona_fide transaction and that grou claimed the noncash charitable_contribution_deduction at the partnership level alternatively respondent determined that even if the requirements of sec_170 and the regulations thereunder had been satisfied it had not been established that the value of the contributed_property was dollar_figure million information see sec_7491 see also 116_tc_438 petitioner argues that he is entitled to such a shift in the burden_of_proof we need not decide that issue because we decide this case on the basis of a preponderance_of_the_evidence rather than on an allocation of the burden_of_proof see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 viralam v commissioner 136_tc_151 ii charitable_contribution deductions sec_170 allows a deduction for any charitable_contribution made during the taxable_year if verified under regulations prescribed by the secretary sec_170 defines the term charitable_contribution to include a contribution or gift to or for_the_use_of certain qualified entities a taxpayer who sells property for less than the property’s fair_market_value ie makes a bargain sale to a charity is generally entitled to a charitable_contribution_deduction equal to the difference between the fair_market_value of the property and the amount_realized from the sale see 86_tc_243 67_tc_681 39_tc_665 sec_1_170a-4 income_tax regs in order for a bargain sale to constitute a charitable_contribution the seller must make the sale with the requisite charitable intent and the fair_market_value of the property on the date of the sale must in fact exceed the selling_price see 477_us_105 the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration furthermore the contribution is not deductible unless it constitutes a completed_gift meaning the donor must do everything reasonably permitted by the nature of the property and the circumstances of the transaction in parting with all incidences of ownership coffey v commissioner f 2d 12it is well settled that the term charitable_contribution as it is used generally in sec_170 and the regulations thereunder is synonymous with the term gift see 511_f2d_1263 9th cir aff’g in part rev’g in part and remanding tcmemo_1973_93 57_tc_265 57_tc_239 54_tc_1707 54_tc_249 51_tc_233 aff’d a f t r 2d ria 1st cir 45_tc_311 36_tc_896 aff’d 309_f2d_373 9th cir stjernholm v commissioner tcmemo_1989_563 aff’d 933_f2d_1019 10th cir therefore a deduction under sec_170 is allowed only if the transfer at issue satisfies the six essential elements of a bona_fide inter_vivos gift a donor competent to make the gift a donee capable of taking the gift a clear and unmistakable intention on the part of the donor to absolutely and irrevocably divest himself of the title dominion and control of the subject matter of the gift in praesenti the irrevocable transfer of the present legal_title and of the dominion and continued 5th cir aff’g 1_tc_579 this means that the donor must completely relinquish dominion and control_over the contributed_property the donor may not retain any right to direct the disposition or manner of enjoyment of the subject of the gift see 245_f3d_212 2d cir 786_f2d_1063 11th cir aff’g tcmemo_1984_536 459_f2d_624 9th cir citing 308_us_39 viralam v commissioner t c pincite a donor’s retention of dominion and control renders the gift incomplete when it is exercisable against the donee pauley f 2d pincite the regulations provide that no deduction is allowed for a charitable_contribution where the transfer is subject_to a condition or power that on the date of the gift is not so remote as to be negligible sec_1_170a-1 income_tax regs continued control of the entire gift to the donee so that the donor can exercise no further act of dominion or control_over it a delivery by the donor to the donee of the subject of the gift or the most effectual means of commanding the dominion of it and acceptance of the gift by the donee 89_tc_535 quoting 31_bta_899 aff’d 82_f2d_561 5th cir 77_tc_9 stjernholm v commissioner tcmemo_1989_563 the phrase so remote as to be negligible has been interpreted to mean a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction 224_f2d_26 1st cir and a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in reason and substance 72_tc_646 aff’d without published opinion 665_f2d_1051 9th cir respondent argues that grou’s transfer of the st george to wemgo was not a completed_gift because under paragraph of the contract of sale grou retained dominion and control_over the theater after the transfer under the terms of paragraph respondent argues grou could take back the theater and transfer it to richmond dance after the purported transfer to wemgo consequently respondent argues no completed_gift occurred and the charitable_contribution_deduction should be denied in full petitioner counters that the restrictions imposed in paragraph of the contract of sale are not in the deed and therefore are not determinative of whether grou retained dominion and control_over the theater after the transfer of title to wemgo for the reasons discussed below we agree with respondentdollar_figure in analyzing the parties’ respective positions we are mindful that state law creates legal interests in property but federal_law determines how those interests are treated for federal_income_tax purposes see 126_f2d_562 2d cir citing 309_us_78 rev’g in part 39_bta_927 see also 630_f2d_340 5th cir state law creates property interests but federal_law determines which incidents_of_ownership are taxable citing morgan v commissioner u s pincite rev’g and remanding 69_tc_5 and 71_tc_816 493_f2d_608 2d cir new york law does of course control as to the extent of the taxpayer’s legal rights to the property in question but it does not control as to the characterization of the property for federal_income_tax 13because we agree with respondent’s argument that petitioner did not effect a completed_gift we need not address respondent’s alternative grounds for denying the deductions which include that petitioner failed to produce a contemporaneous written acknowledgment pursuant to sec_170 that petitioner’s appraisal_summary was deficient because it did not include the requisite declarations by the appropriate appraiser and that petitioner failed to substantiate the noncash charitable_contribution with a qualified_appraisal meeting the requirements of sec_1_170a-13 income_tax regs respondent also argues that petitioner has failed to establish that the fair_market_value of the theater at the time of the contribution was dollar_figure million purposes citing 403_us_190 363_us_278 morgan v commissioner u s pincite and 256_f2d_795 2d cir aff’g in part and rev’g and remanding in part 58_tc_974 and aff’g estate of boyce v commissioner tcmemo_1972_204 thus the extent to which grou retained property interests in the st george after the transfer to wemgo is determined under new york law but whether any such retained interests constituted sufficient dominion and control to negate a charitable_contribution_deduction is determined under federal_law the contract of sale between grou and wemgo imposed two significant conditions on the transfer of the st george to wemgo wemgo was prohibited from selling the theater during the five-year period following delivery of the deed to it and grou retained the right during that period to transfer the theater to richmond dance once the irs recognized it as tax exempt under sec_501 the contract further stated that these provisions shall survive closing the contract elsewhere stated that the deed conveying the theater from grou to wemgo was to include a five-year restriction barring wemgo from transferring the theater to any party other than richmond dance the contract of sale presents a threshold interpretive issue the first sentence of paragraph of the contract prohibits wemgo from selling the theater for five years after delivery of the deed to it but paragraph then states in the next sentence notwithstanding the aforesaid seller grou may transfer the premises to richmond dance ensemble inc once it receives it sec_501c sic status from the internal_revenue_service these two sentences are not readily reconcilable as grou could not transfer the theater to richmond dance or any person after the deed had been delivered to wemgo the subject of a transfer to richmond dance is elsewhere addressed however in paragraph 43d of the contract which provides that the deed conveying the theater from grou to wemgo shall have a restriction prohibiting the sale transfer or conveyance of the premises theater during the first five years after the conveyance to purchaser herein wemgo except that sic a conveyance during that period to richmond dance ensemble inc notwithstanding its grammatical shortcomings paragraph 43d contemplates a transfer to richmond dance by wemgo rather than grou reading the contract of sale as a whole--as under new york law we must see eighth ave coach corp v city of new york n e 2d n y 14--we conclude that the parties to the contract of sale contemplated 14paragraph of the contract of sale provides this agreement shall continued and agreed that for the first five years after delivery of the deed to wemgo grou could direct wemgo to convey the st george to richmond dance in the event the latter was recognized by the irs as tax exempt under sec_501 petitioner contends that the restriction on wemgo’s transfer rights in paragraph 49--and presumably grou’s right to transfer the theater to richmond dance under that paragraph which petitioner does not address--are not operative because they do not appear in the conveyance instrument ie the deed transferring the theater from grou to wemgo relying on n y real prop law sec and the merger clause in paragraph of the contract of sale continued be governed by and construed in accordance with the internal laws of the state of new york 15n y real prop law sec mckinney cited by petitioner in his answering brief provides as follows sec definitions effect of article the term conveyance includes every written instrument by which any estate or interest_in_real_property is created transferred mortgaged or assigned or by which the title to any real_property may be affected including an instrument in execution of a power although the power be one of revocation only and an instrument postponing or subordinating a mortgage lien except a will a lease for a term not exceeding three years an executory_contract for the sale or purchase of lands and an instrument containing a power to convey real_property as the agent or attorney for the owner of such property we disagree with petitioner’s interpretation of new york law under new york law it is generally the case that the provisions of a contract for the sale of land are deemed to merge into the deed with the latter extinguishing any claims arising under the contract after the closing of title see schoonmaker v hoyt n e n y murdock v gilchrist n y n y the general_rule does not apply however where there is a clear intent evidenced by the parties that a particular provision will survive delivery of the deed goldsmith v knapp n y s 2d app div see also davis v weg n y s 2d app div the intent of the parties may be derived from the instruments alone or from the instruments and the surrounding circumstances siebros fin corp v kirman n y s app div see also h b singer llc v thor realty llc n y s 2d app div yaksich v relocation realty serv corp n y s 2d sup ct where the contract of sale expressly states that a certain provision shall survive the transfer of the title ie closing the merger doctrine does not apply see sicignano v dixey n y s 3d app div bibbo v llc n y s 2d app div franklin park plaza llc v v j nat’l enters llc n y s 2d app div we conclude that the doctrine_of merger would not apply in the transaction between grou and wemgo first paragraph of the contract of sale imposing the five-year restriction on any transfer of the theater by wemgo and entitling grou to transfer the theater to richmond dance during that period concludes as follows the provisions of this paragraph shall survive closing under the authority just cited the provisions of paragraph would not be extinguished by a deed which is silent with respect to them second paragraph 43d of the contract of sale provides that the deed conveying the theater to wemgo shall have a restriction prohibiting the sale transfer or conveyance of the premises during the first five years after the conveyance to wemgo except that sic a conveyance during that period to richmond dance ensemble inc no such restriction was included in the deed however under new york law it is well settled that where parties have an existing agreement concerning particular terms but subsequently find themselves signatories to an instrument that does not accurately reflect that agreement equity will reform the instrument see harris v uhlendorf n e 2d n y born v schrenkeisen n e n y beebe v la pierre n y s 2d app div the principle extends to cases such as 16we note also that the prefatory language to paragraph 43d also states that the agreement contained in that paragraph shall survive closing this where a written contract of sale for real_property states that certain restrictions are to be included in the deed but the deed as recorded does not include them see goldsmith n y s 2d in these circumstances the party seeking to enforce the restrictions may obtain a reformation of the deed to include the restrictions see lent v cea n y s 2d app div thus had wemgo sought to convey the st george during the first five years to someone other than richmond dance grou would have been entitled under new york law to prevent the transfer and obtain a reformation of the deed finally petitioner’s reliance on paragraph of the contract of sale is misplaced paragraph is a boilerplate merger provision it states the delivery and acceptance of the deed at the closing without the simultaneous execution and delivery of a specific agreement which by its terms shall survive the closing shall be deemed to constitute full compliance by seller grou with all of the terms conditions and covenants of this agreement on seller’s part to be performed for starters the paragraph provides relief to the seller only it offers no protection for wemgo as purchaser for any failure of it to comply with the terms of the contract of sale the contract of sale restrictions at issue here apply to wemgo not grou even if the paragraph could somehow be construed to offer parallel protections to wemgo for its failure to comply with any terms of the contract of sale the paragraph at best merely restates the merger doctrine including the exception for a specific agreement which by its terms shall survive the closing that is simultaneously executed and delivered at the time the deed is as we have discussed paragraph of the contract of sale the source of the restrictions at issue was by its express terms intended to survive closing the contract of sale was executed and delivered17 simultaneously with the deed on date consequently paragraph does nothing to extinguish the restrictions outlined in paragraph in sum petitioner’s contention that the restrictions in the contract of sale were not operative under new york law is unavailing reading the contract of sale as a whole wemgo agreed not to sell the st george for five years after obtaining legal_title during which time grou retained the right to direct the transfer of the title to richmond dance in the event the condition of its obtaining irs recognition of sec_501 tax-exempt status were satisfied wemgo’s agreement to a restriction on transferability coupled with grou’s retention of the right to direct the transfer of ownership of the theater for five years afforded grou a substantial--indeed paramount--element of dominion and control_over the subject of the purported gift exercisable against the 17under new york law a written instrument is delivered where the parties to the instrument intend that the same should be operative and binding upon them sarasohn v kamaiky n e n y purported donee wemgo after the transfer of legal_title to it see pauley f 2d pincite dominion and control the retention of which by a donor will render a gift incomplete for purposes of tax deduction is dominion and control exercisable against the donee the retention by the donor of power to direct the disposition or manner of enjoyment of the subject of the gift grou’s retained right to direct the transfer of the theater to richmond dance would defeat the transfer to wemgo and the condition giving rise to grou’s right to direct a transfer to richmond dance was not in the least remote there is no evidence that at the time the contract of sale was executed richmond dance faced obstacles to obtaining recognition as tax exempt under sec_501 and in fact richmond dance obtained recognition approximately days after execution on date moreover the condition was in fact disregarded the execution of the contract of sale the deed transferring the theater from grou to wemgo and the deed transferring the theater from wemgo to richmond dance all took place on date before richmond dance obtained irs recognition as tax exemptdollar_figure 18petitioner has not argued that wemgo’s mere transitory possession of legal_title to the theater should be disregarded and the transaction treated as a transfer from grou to richmond dance his argument is premised entirely upon the proposition that grou effected a bargain sale of the theater to wemgo entitling petitioner to a charitable_contribution_deduction passed through to him by continued grou’s right under the contract of sale to direct the transfer of the st george to richmond dance rendered the gift to wemgo conditional and because the possibility that the condition would be satisfied was not so remote as to be negligible no gift was made within the meaning of sec_170 and sec_1_170a-1 income_tax regs see 140_tc_377 see also briggs v commissioner t c pincite continued grou we therefore need not consider that issue see 117_tc_117 n noting that issues and arguments not advanced on brief may be considered abandoned see also our country home enters inc v commissioner 145_tc_1 ndollar_figure treating an argument not previously advanced as waived or otherwise abandoned nevertheless we note that while a taxpayer is free to organize his affairs as he chooses once having done so he must accept the tax consequences of his choice whether contemplated or not 417_us_134 see also 10_f3d_68 2d cir w hen ‘knowledgeable parties cast their transaction voluntarily into a certain formal structure they should be and are bound by the tax consequences of the particular type of transaction which they created ’ quoting 558_f2d_128 2d cir aff’g 66_tc_283 284_f2d_322 2d cir it would be quite intolerable to pyramid the existing complexities of tax law by a rule that the tax shall be that resulting from the form of transaction taxpayers have chosen or from any other form they might have chosen whichever is less aff’g 32_tc_1297 99_tc_561 petitioner having cast this transaction as a bargain sale of the theater to wemgo is bound by the tax consequences thereof iii accuracy-related_penalties a introduction as to the underpayments attributable to the disallowed charitable_contribution deductions respondent determined that for each year at issue petitioner is liable for a accuracy-related_penalty under sec_6662 or in the alternative a accuracy-related_penalty under sec_6662 respondent also determined that petitioner is liable for a accuracy-related_penalty under sec_6662 as to the underpayment attributable to the unreported interest for on the grounds that there was a substantial_understatement_of_income_tax or petitioner was negligent or disregarded rules or regulations see sec_6662 and only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the accuracy-related_penalty on more than one of the grounds set out in sec_6662 see sec_1_6662-2 income_tax regs the commissioner bears the burden of production with regard to accuracy-related_penalties and must come forward with sufficient evidence indicating that it is proper to impose them see sec_7491 see also 116_tc_438 when the commissioner meets his burden of production the burden_of_proof remains with the taxpayer including the burden of proving the extent to which an accuracy-related_penalty is inappropriate because of reasonable_cause see higbee v commissioner t c pincite b sec_6662 sec_6662 imposes an accuracy-related equal to of the portion of the underpayment_of_tax attributable to a gross_valuation_misstatement the pension_protection_act of ppa pub_l_no 120_stat_780 effected certain amendments to the gross_valuation_misstatement penalty regime before the passage of the ppa the penalty applied when taxpayers misstated the value of property by or more and taxpayers could avoid the penalty under certain circumstances where the misstatement was made in good_faith and with reasonable_cause the ppa lowered the threshold to and eliminated the reasonable_cause exception for gross_valuation_misstatements made in connection with charitable_contributions of property see sec_6662 sec_6664 for contributions of property other than certain easements the amendments apply to all returns filed after august dollar_figure see ppa sec e stat pincite6 this case involves a purported charitable_contribution of property 19in the case of a contribution of certain easements the amendments apply to returns filed after date see pension_protection_act of pub_l_no sec e stat pincite made before the effective date of the ppa for which petitioner claimed carryover charitable_contribution deductions on returns filed for post-ppa taxable years raising the question of whether the amendments apply we have held that grou’s transfer of the theater was not a charitable_contribution made within the taxable_year within the meaning of sec_170 and the implementing regulations because the transfer was not a completed_gift thus we have sustained respondent’s disallowance of petitioner’s claimed charitable_contribution deductions for failure to satisfy a legal requirement for deductibility--a reason that does not implicate the factual question of the theater’s fair_market_value nonetheless the supreme court has rejected any distinction between valuation misstatements resulting from legal versus valuation errors see woods v united_states u s 134_sct_557 where as here the taxpayer is not entitled to a claimed charitable_contribution_deduction the value of the property purportedly contributed is zero see bosque canyon ranch l p v commissioner tcmemo_2015_130 at when the correct value of contributed_property is zero and the value claimed is greater than zero the gross_valuation_misstatement penalty applies see sec_1_6662-5 income_tax regs petitioner claimed that grou contributed_property worth dollar_figure million for dollar_figure million of which was allocable to him as a partner of grou but the correct value of the property was zero under either the pre- or post-ppa sec_6662 threshold petitioner’s valuation misstatement is gross and triggers the penalty respondent has therefore met his burden of production as to the applicability of the sec_6662 accuracy-related_penalty to the underpayment_of_tax for each year resulting from the improperly claimed charitable_contribution deductionsdollar_figure we have held that where the original gross_valuation_misstatement is reported on a return filed before the effective date of the ppa but the taxpayer claims a related carryover deduction on a return filed in a subsequent year subject_to the ppa amendments the taxpayer effectively reaffirms the original gross_valuation_misstatement and the reasonable_cause defense may not be raised in the latter year see 142_tc_279 reisner v commissioner tcmemo_2014_230 at see also mountanos v commissioner tcmemo_2013_138 at n supplemented by t c memo 20petitioner did not allege in his petition at trial or in his briefs that the accuracy-related_penalties at issue were not personally approved in writing by the immediate supervisor of the individual making the penalty determination see sec_6751 that issue is therefore deemed conceded with respect to the sec_6662 penalties as well as the sec_6662 penalty discussed infra pp see rule b any issue not raised in the assignments of error shall be deemed to be conceded cf lloyd v commissioner tcmemo_2017_60 at n deeming similarly conceded any sec_6751 challenge to assessable_penalties in a sec_6330 review of a collection action aff’d 651_fedappx_592 9th cir petitioner filed the returns at issue after the effective date of the ppa consequently the reasonable_cause defense is not available to him the penalty for a gross_valuation_misstatement under sec_6662 applies to any portion of an underpayment for a year to which a deduction is carried that is attributable to a gross_valuation_misstatement for the year in which the carryover of the deduction arises see sec_1_6662-5 income_tax regs we therefore hold that the gross_valuation_misstatement accuracy-related_penalty applies to the portions of petitioner’s and underpayments attributable to the charitable_contribution_deduction carryovers claimed for those years c sec_6662 sec_6662 imposes an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence for this purpose includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs respondent determined that petitioner was negligent in not reporting the dollar_figure of taxable interest that petitioner has conceded should have been reported for we agree petitioner’s failure to report interest of this magnitude demonstrates a failure to exercise ordinary and reasonable care in the preparation of his return and was therefore negligent we conclude that respondent has met his burden of production as to the applicability of the accuracy-related_penalty to the underpayment resulting from the unreported interest noting that we may take a taxpayer’s concession into account in determining whether the commissioner has carried his burden under sec_7491 see oria v commissioner tcmemo_2007_226 94_tcm_170 rogers v commissioner tcmemo_2005_248 90_tcm_430 see also montagne v commissioner tcmemo_2004_ aff’d 166_fedappx_265 8th cir oatman v commissioner tcmemo_2004_236 as petitioner has not offered any specific argument that he had reasonable_cause for his omission of the interest_income we sustain respondent’s determination of the penalty to reflect the foregoing decision will be entered for respondent
